Citation Nr: 0331731	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  98-01 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for coronary heart 
disease.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for a positive 
tuberculin test.  

5.  Entitlement to service connection for a disability 
manifested by testicular pain.  

6.  Entitlement to service connection for a disability 
manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1967 to 
February 1971 and was discharged Under Honorable Conditions.  
He apparently had other prior service, as well as subsequent 
Army Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In these determinations, the RO denied the 
claims listed on the title page of this decision.  


REMAND

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a notice under the VCAA is misleading and detrimental to 
claimants whose claims are denied prior to the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  



The case is REMANDED for the following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Contact the appropriate office of the 
Army Reserve and verify the specific 
dates of active duty for training 
(ACDUTRA) and inactive duty training 
(INACDUTRA) performed by the appellant 
from March 1971 to January 1995.  The 
record contains information as to the 
retirement points earned by the appellant 
for this period; it does NOT contain 
specific dates corresponding to those 
points.  

3.  After completing the action in 
paragraph (1), make arrangements with an 
appropriate VA medical facility for the 
appellant to be afforded a psychiatric 
examination to determine an appropriate 
psychiatric diagnosis and the etiology of 
that disorder.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to address the following 
question:   Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely that not (i.e., probability 
less than 50 percent) that the diagnosed 
psychiatric disorder is related to the 
appellant's active service or a period of 
ACDUTRA.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claims.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



